—Order, Supreme Court, Bronx County (Stanley Green, J.), entered August 3, 2000, which granted defendants’ motions to dismiss the complaint for fail*161ure to state a cause of action, unanimously affirmed, without costs.
Plaintiff alleges that he suffered emotional distress caused by defendants’ application for and execution of an order to gain access (Social Services Law § 473-c) authorizing social services officials to enter his residence in order to conduct an assessment of his need, if any, for protective services for adults. Defendants’ documentary evidence in support of the motions to dismiss, including, in particular, the letters that plaintiff wrote to the Community Board, were sufficient to show, prima facie, that defendants were acting in the discharge of their duties and within the scope of their employment, and therefore cannot be held liable for any damages that their actions might have caused plaintiff (Social Services Law § 473 [3]). Since neither plaintiff’s complaint nor his opposition to the motions plausibly explain the meaning of these letters, or why he believes that the flight he allegedly experienced on occasions when defendants attempted to meet with him was deliberately caused (Social Services Law § 473 [3]), the action was properly dismissed (CPLR 3211 [a] [1], [7]). We have considered and rejected plaintiff’s other arguments. Concur — Rosenberger, J. P., Williams, Wallach, Lerner and Saxe, JJ.